Citation Nr: 1130738	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  In August 2010, the Board remanded the listed issue for additional development.  The case has since returned to the Board.  


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran's current right knee disability is related to active military service or events therein; and compensably disabling arthritis was not shown within one year following discharge from active service.  


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated during service, nor may right knee arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In June 2007, the RO provided notice how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the April 2011 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran.  The claims file contains service treatment records, VA medical records, and identified private medical records.  The Board acknowledges that records from the VA Medical Center in Temple were requested for the period from 1977 to 1978 and a negative response was received.  In December 2008, a Formal Finding of Unavailability was completed and the Veteran was notified of same.  The Board notes, however, that records from VA Medical Center Temple dated in 1977 were previously of record.  In November 2010, the Veteran was provided a VA examination to address the etiology of his right knee disability.  The claims file was reviewed and the examination appears adequate.

The Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim and on review, there is no evidence of VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Analysis

In July 2005, the Veteran submitted a claim of entitlement to service connection for a right knee disability.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of a veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010); see Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids them by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In his July 2007 Form 9, the Veteran reported that his knee was injured in basic training and he was on crutches for two weeks. He reported reinjuring the knee in Vietnam.  He stated that the VA doctors informed him that his knees were in bad shape with the knee cap sliding up.  He provided similar testimony at the January 2010 travel board hearing.  He also testified that while in Vietnam he only received treatment from the medics in his unit.  He did not go to the base camp hospital.  He was supposed to take pain pills and stay off of it as much as possible.  He reported problems with his knee giving out.  

On review, service treatment records do not show any complaints of or treatment related to a right knee injury.  On examination for separation, the Veteran's lower extremities were reported as normal on clinical evaluation and the Veteran denied having a "trick" or locked knee.  

Private medical records from Jack Weinblatt, M.D., show right knee complaints beginning in approximately 1976 and document a long history of gout.  A July 1976 note indicates that the Veteran was still having trouble with his knees, this time the right knee.  Physical examination revealed questionable fluid with erythema and heat.  The assessment was deferred.  

Records from J. M. Todd, M.D., dated in 1976, reflect that the Veteran was in good health until April 1976, i.e., more than seven years after separation from active duty, when he had a one and one-half day period of right knee pain which resolved.  Following a physical examination Dr. Todd did not diagnose a right knee disorder.

Orthopedic surgery records dated in January 1983 indicate that the Veteran had trouble with both knees, worse on the left, for some years.  The Veteran had arthroscopic surgery of the left knee in April 1983.  July 1984 x-rays of the right knee suggested evidence of an extrusion of the cortex of the superior portion of the medial condyle of the femur.  The extrusion did not appear to displace the patella.  The knee joint mortise itself was essentially normal.  The radiologist could not identify positive evidence of recent injury.  

A record dated in August 1993 documented a long history compatible with previous injuries to his knees, some degenerative joint disease associated with that, as well as gout.  

VA records show complaints related to the right knee.  Various records include an assessment of osteoarthritis status post right knee injury while in service.

At a November 2010 VA examination the Veteran reported that his knee cap dislocated while in basic training and again while he was in Vietnam.  He was told that this might happen again.  There were no specific direct injuries, but on one occasion he was getting out of the bunker and the patella just slid out of place.  Presently, the appellant complained that sometimes his knee cap pulled up and it sometimes it popped.  It also sometimes ached upon turning.  There was no swelling, giving way, or locking, and really both of his knees have the same problem.  He has gout and was on medication.  He reported that the gout had attacked his great toes, knees, and elbows.  He also had bilateral lower extremity peripheral neuropathy.  Right knee X-rays showed mild to moderate degenerative joint disease.  The diagnosis was mild to moderate degenerative joint disease, right knee; and gouty arthritis.  The examiner opined that:

The Veteran had subluxation of his patellae, his symptoms given today are those of retropatellar pain and of [degenerative joint disease] (upon walking or standing up long and specially should he try to squat).  He's had gout arthritis attacks affecting his knees, (peripheral neuropathy probably related to allopurinol he has taken for decades, he is also a prediabetic and uses [alcohol]).  The Veteran's x-rays of knees reveal [degenerative joint disease].  The Veteran's current [degenerative joint disease] and attacks of gout of right knee are not due to a couple of times spontaneous subluxation of the patella in the past, he does not even [have] [degenerative joint disease] of the patellar compartment.  His [degenerative joint disease] is more related to his age, occupation, gout, with some contribution from underlying peripheral neuropathy.  

The evidence of record clearly shows a current right knee disability.  As noted, a right knee injury is not shown in the service treatment records.  Notwithstanding, the Veteran is a combat veteran and his report of a knee injury in Vietnam is arguably consistent with his duties.  38 U.S.C.A. § 1154(b).  Thus, the Board concedes that the appellant sustained an in-service right knee injury.  

In considering the merits of the claim, the issue is whether the Veteran's current right knee disability is related to the in-service injury.  The Board acknowledges that the claims file essentially contains a positive opinion and a negative opinion regarding etiology.  That is, the outpatient records include an assessment of osteoarthritis, status post right knee injury while in service, and the November 2010 VA examiner opined that the right knee disability was not related to the in-service episodes of subluxation.  

On review, the Board finds the November 2010 opinion more probative.  The examiner reviewed the claims file, discussed relevant medical evidence, and provided well-reasoned rationale.  No rationale was provided for the opinion included in the outpatient records and there is no indication that the physician was aware of the Veteran's medical history or that he considered the effects of comorbid conditions.  

The Board considered the Veteran's reports of right knee problems since service.  The Veteran is competent to report right knee pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  He is not, however, competent to differentiate symptoms of subluxation from arthritis, nor is he competent to provide a medical opinion addressing the etiology of his current degenerative joint disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Objective evidence also tends to relate the Veteran's longstanding complaints to nonservice-connected gout.  

In summary, the preponderance of the most probative and competent evidence is against finding that a right knee disability is related to active military service or events therein; and there is no evidence of compensably disabling right knee arthritis within one year following discharge from active service.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right knee disability is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


